386 F.2d 190
George LEPPIG, as Acting Director of Public Safety and as Sheriff of Dade County, Florida, Appellant,v.Hyman MARTIN, Appellee.
No. 24389.
United States Court of Appeals Fifth Circuit.
November 29, 1967.

L. J. Cushman, Richard E. Gerstein, State Atty. for Eleventh Judicial Circuit, Joseph Durant, Asst. State Atty., Miami, Fla., for appellant.
Harold Ungerleider, Miami Beach, Fla., for appellee.
Before JONES, WISDOM and DYER, Circuit Judges.
PER CURIAM:


1
The appellee was adjudged in contempt for failure to answer questions before a Florida grand jury. He sought relief from the court's order of commitment for contempt by a petition for habeas corpus. The writ was granted. The appellant, as Acting Director of Public Safety and Sheriff of Dade County, Florida, has appealed. The term of the grand jury before which the appellee was summoned to testify has expired. Therefore the appeal has become moot and is dismissed.